Citation Nr: 0819135	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-40 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for stomach problems 
diagnosed as irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk.


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

The above matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO) issued in April 2004 which, in part, denied the 
veteran's claim for entitlement to service connection for 
irritable bowel syndrome (IBS). 

In May 2007, the Board remanded this case to the agency of 
original jurisdiction (AOJ) for additional development.   


FINDING OF FACT

Current stomach problems, diagnosed as IBS, are not due to a 
disease or injury in active service.


CONCLUSION OF LAW

The veteran's current stomach problems, diagnosed as IBS, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. 3.159 has 
been amended to eliminate the fourth requirement.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
May 2007 complied with the previous requirement and contained 
a notation that the veteran should send VA any information in 
his possession that pertained to his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The May 2007 letter also notified the veteran of the evidence 
needed to substantiate his claim for service connection.  
This letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the appropriate person or agency. 

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19  Vet. App. 473 
(2006).  

The veteran has substantiated his status as a veteran.  The 
May 2007 letter contained notice as to the remaining elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the May 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
 Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16  Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Per the remand instructions, the veteran underwent VA 
examinations in December 2007. 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7  
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background 

Service treatment records show that in January 1984, the 
veteran presented to the emergency department of Watson Army 
Community Hospital with diarrhea and pain in both feet.  The 
diagnosis was mild gastroenteritis and cold exposure.

The veteran's June 1984 separation examination was 
unremarkable except for failure of a color vision test; he 
reported no intestinal trouble.

In August of 1988, the veteran was examined for the purpose 
of enlistment in the Army Reserve.  He reported no intestinal 
trouble and qualified for enlistment.

In May 2003, the veteran presented to the emergency 
department of Moore Regional Hospital in Pinehurst, North 
Carolina with complaint of a seizure.  The attending 
physician, Dr. DuBois, reported that the veteran had 
experienced some abdominal pain, but it had resolved.  In a 
June 2003 follow-up appointment, Dr. Mann noted that the 
veteran denied having any intestinal symptoms.

In June 2003, the veteran again presented to the emergency 
department of Moore Regional Hospital with complaints of 
chest pain.  The veteran did not note any intestinal issues 
at that time and the attending physician, Dr. Greenwood, 
reported that his other systems appeared normal (the veteran 
displayed no signs of abdominal issues).

In July 2003, the veteran presented for a neurology follow-up 
appointment with complaints that included occasional 
abdominal pain.  The attending physician, Dr. Felix, noted 
his impression that the veteran was manifesting intolerance 
to medications.

In an August 2003 statement , the veteran reported that he 
had suffered intestinal problems since his January 1984 
episode of gastroenteritis.  He reported that the problems 
were constant and left him without control of his bowels.

In September 2003, the veteran presented to Dr. Hladik of the 
University of North Carolina Chapel Hill Medical Facility 
with complaints of hypertension and pain in the left lower 
abdomen.  The record of this visit reflected no history of 
constipation or diarrhea.

In an October 2003 statement the veteran reported that an 
intestinal problem, in combination with other health issues, 
caused him to be unable to continue working the job he had 
held for eight years.  

In an October 2003 treatment record, the veteran's private 
physician, Dr. McQueen, related that the veteran had stomach 
problems while on active duty and that the veteran said that 
his military records would confirm that he had stomach 
problems. He was experiencing problems with obstipation and 
constipation.  The doctor had first seen the veteran in July 
2003.

In November 2003, the veteran again presented to Dr. Hladik 
for follow-up of hypertension.  The veteran again reported 
pain in his lower left abdomen.  The record reflects that the 
result of an abdominal CT scan was unremarkable except for a 
small nodule in the left base and he was referred to a 
gastroenterologist.

In March 2004, Dr. Hladik again saw the veteran for follow-up 
of hypertension.  The record from this visit indicated that 
the veteran saw a gastroenterologist regarding his abdominal 
pain and was felt to have irritable bowel syndrome.  At the 
time of this appointment, he was receiving medication 
(Levsin) for IBS and was advised to continue treatment.

In May 2004, Dr. McQueen, wrote to the VA and advised that 
the patient had been diagnosed with IBS.

In August 2004, the veteran presented to the VA Medical 
Center (VAMC) with eye redness and hay fever.  He reported 
taking Zelnorm for IBS and experiencing relief from the 
symptoms. 

In an un-dated letter, Dr. McQueen stated that the veteran 
had been under his care for almost two years with a re-
evaluation in November 2004.  Dr. McQueen further opined that 
the veteran had suffered from stomach since his military 
service.  An additional note from Dr. McQueen states that he 
had reviewed the veteran's "report from the VA," that the 
veteran did have a lot of problems with his stomach, IBS, 
obstipation, and constipation, and had those same problems 
while on active duty. 

In November 2004, the veteran reported that the stomach 
problems he experienced in the military continued to present 
day.

Per the 2007 remand instructions the veteran presented for a 
VA examination in December 2007 for evaluation of his IBS.  
The veteran reported that he had experienced severe diarrhea 
while on a field exercise in 1984, but was not diagnosed with 
IBS until 2002.  The diagnosis was IBS and the examiner noted 
it was less likely as not that the veteran's current IBS was 
related to the military.  

The rationale for the opinion was that the veteran's service 
medical records revealed only one episode of gastroenteritis 
out of his twenty-one (21) documented medical visits.  The 
examiner noted that the veteran was seen in June of 1984 and 
June 1988 and reported no intestinal problems.

Analysis

The record indisputably documents a current condition of IBS.  
Therefore, the element of medical evidence of a current 
disability is satisfied.  The veteran's service medical 
records reflect an episode of mild gastroenteritis in January 
1984.  Therefore, the element of an in-service disease is 
satisfied.

The remaining question is whether the current IBS can be 
linked to disease or injury in service.  There is conflicting 
evidence on this element. 

The evidence in favor of such a link consists of Dr. 
McQueen's statements and the veteran's recent report of a 
continuity of symptomatology since service.

The evidence against such a link consists of the fact that 
the veteran did not report gastrointestinal complains at the 
time of his separation from service or when seen for 
treatment or examination in the years immediately following 
service.  The probative value of Dr. McQueen's opinion is 
weakened by the absence of a rationale for the belief that 
stomach problems had existed since service and by the fact 
that Dr. McQueen does not appear to have reviewed the service 
treatment records or the records prior to July 2003.

The December 2007 VA examiner concluded that the veteran's 
current IBS was less likely as not related to the veteran's 
military service.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The December 2007 VA examiner had the benefit of a review of 
the veteran's claims file, and provided a more detailed 
opinion than the November 2004 opinion.  The December 2007 VA 
examiner also addressed the timing of the veteran's symptoms 
and, unlike Dr. McQueen, provided a rationale for his 
conclusions.  For these reasons the Board finds the December 
2007 VA examiner's opinion to be the most probative.  

While the veteran is competent to report a continuity of 
symptomatology, his recent reports made during the course of 
his pursuit of VA benefits, are less probative than his 
statement made closer in time to the events in question.  

The veteran's service medical records revealed only one 
episode of gastroenteritis and no other intestinal complaints 
out of twenty-one (21) documented medical visits.  The 
veteran also did not consistently report intestinal symptoms 
to private physicians.  The lack of consistency between these 
records and the veteran's contention that he suffered 
constant intestinal problems since the 1984 episode of 
gastroenteritis do not support a finding of service 
connection based on continuity of symptomatology.

Because the most probative evidence is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not applicable and the claim is denied. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for IBS is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


